 



Exhibit 10.5.16
Rent Review Memorandum

         
Date
  :   ILLEGIBLE 2006
 
       
Premises
  :   The property as described within the lease as International House,
Bramhall Technology Park, Stockport, Greater Manchester.
 
       
Lease
  :   A lease dated 31 July 2000 and made between (1) Meggitt Properties plc and
(2) Business & Market Research Ltd.
 
       
Current Landlord
  :   Multi Construction Ltd
 
       
Current Tenant
  :   HI Europe Ltd

By this memorandum the Landlord and the Tenant record the fact that the rent
reserved by the Lease has been reviewed in accordance with the lease and agreed
at One Hundred and Seven Thousand Five Hundred Pounds (L107,500) per annum
(exclusive of value added tax) payable from and including 31 July 2005 subject
to further review as provided in the lease

     
/s/ ILLEGIBLE
  /s/ ILLEGIBLE      
 
   
Signed by an authorized signatory for and on Behalf of the Landlord
  Signed by an authorized signatory for and on behalf of the Tenant

 